Case 1:19-cr-20296-BB Document 9 Entered on FLSD Docket 05/17/2019 Page
                                                                    FILED1byof 5YH                       D.C.


                                                                                     May 16, 2019
                          UNITED STATES DISTRICT COURT                                 ANGELA E. NOBLE
                                                                                      CLERK U.S. DIST. CT.
                          SOUTHERN DISTRICT OF FLORIDA                                S. D. OF FLA. - MIAMI


                     CASE NO.     19-20296-CR-BLOOM/LOUIS
                                   18 u.s.c. § 1470
                                   18 u.s.c. § 1467

UNITED STATES OF AMERICA

vs.

RICHARD KUKLINSKI,

       Defendant.


                                        INDICTMENT
                                          COUNTl
             (Attempted Transfer of Obscenity to a Minor (18 U.S.C. § 1470))
        On or about Decemb~r 17, 2018, in Miam i-Dade County, in the Southern District of

 Florida, and elsewhere, the defendant,

                                RICHARD KUKLINSKI,

using any faci lity and means of interstate and foreign commerce, did knowingly attempt to

transfer obscene matter to another individual who had not attained the age of 16 years,

knowing that such other individual had not attained the age of 16 years, in violation of Title

18, United States Code, Section 1470.


                                          COUNT2
             (Attempted Transfer of Obscenity to a Minor (18 U.S.C. § 1470))
        On or about December 19, 2018, in Miami-Dade County, in the Southern District of

 Florida, and elsewhere, the defendant,

                                IUCHARD KUKLINSKI,

using any facility and means of interstate and foreign commerce, did knowingly attempt to

transfer obscene matter to another individual who had not attained the age of 16 years,
Case 1:19-cr-20296-BB Document 9 Entered on FLSD Docket 05/17/2019 Page 2 of 5




knowing that such other individual had not attained the age of 16 years, in violation of Title

18, United States Code, Section 1470.


                                               COUNT3
                  (Attempted Transfer of Obscenity to a Minor (18 U.S.C. § 1470))
        On or about April 22, 2019, in Miami-Dade County, in the Southern District of

 Florida, and elsewhere, the defendant,

                                      RICHARD KUKLINSKI,

using any facility and means of interstate and foreign commerce, did knowingly attempt to

transfer obscene matter to another individual who had not attained the age of 16 years,

knowing that such other individual had not attained the age of 16 years, in violation of Title

18, United States Code, Section 1470.

                                   FORFEITURE ALLEGATIONS

       1.         The allegations of this Indictment are re-alleged and by this reference fully

incorporated herein for the purpose of alleging criminal forfeiture to the United States of America

of certain property in which the defendant, RICHARD KUKLINSKI, has an interest.

       2.         Upon conviction of a violation of Title 18, United States Code, Section 1470, as

alleged in this Indictment, the defendant RICHARD KUKLINSKI, shall forfeit to the United

States, pursuant to Title 18, United States Code, Section 1467:

                  (1) any obscene material produced, transported, mailed, shipped or received from

such violation;

                  (2) any property, real or personal, constituting or traceable to gross profits or other

proceeds which the defendant obtained from such violation; and

                  (3) any property, real of personal, used or intended to be used to commit or to

promote the commission of such violation.
Case 1:19-cr-20296-BB Document 9 Entered on FLSD Docket 05/17/2019 Page 3 of 5



       3.      Upon conviction of a violation of Title 18, United States Code, Section 2422, as

alleged in this Indictment, the defendant, RICHARD KUKLINSKI, shall forfeit to the United

States, pursuant to Title 18, United States Code, Section 2428:

               (a)     any property, real or personal , used or intended to be used to commit or to

facilitate the commission of such violation; and

               (b)     any property, real or personal, constituting or derived from proceeds

traceable to any such violation.

       All pursuant to T itle 18, United States Code, Sections 2428 and 1467, and the procedures

set forth at T itle 21, United States Code, Section 853, as made applicable by Title 28, United States

Code, Section 246 l (c).

                                                      A TRUE BILL /         /


                                                      FOREPEJU6N "


ARIANA FAJARDO ORSHAN'
UNITED STATES ATTORNEY




R E RT F. MOORE
.ASSISTANT UNITED STATES ATTORNE Y
      Case 1:19-cr-20296-BB Document 9 Entered on FLSD Docket 05/17/2019 Page 4 of 5
                                                  UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                                       CASE NO._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 v.
                                                               CERTIFICATE OF TRIAL ATTORNEY*
Richard Kuklinski
                                                               Superseding Case Information:
                                  Defendant.

Court Division:   (Select One)                                 New defendant( s)            Yes         No
 '     Miami                     Key West                      Number of new defendants
       FTL                       WPB           FTP             Total number of counts

         1.        I have carefully considered the allegations of the indictment, the number of defendants, the number of
                   probable witnesses and the legal complexities of the Indictment/Information attached hereto.
        2.         I am aware that the information supplied on this statement will be relied upon by the Judges of this
                   Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                   Act, Title 28 U.S.C. Section 3161.
        3.         Interpreter:    (Yes or No)            No
                   List language and/or dialect
        4.         This case will take _3_ days for the parties to try.
        5.         Please check appropriate category and type of offense listed below:

                  (Check only one)                                       (Check only one)

                                                     ,/
        I         0 to 5 days                                            Petty
        II        6 to 10 days                                           Minor
        III       11 to 20 days                                          Misdem.
        IV        21to60 days                                            Felony
        v         61 days and over
        6.       Has this case previously been filed in this District Court?     (Yes or No) No
         If yes: Judge                                     Case No.
                                                                      --------------
         (Attach copy of dispositive order)
         Has a complaint been filed in this matter?         (Yes or No)      Yes
         If yes: Magistrate Case No.                         l 9-MJ-02694-LFL
         Related miscellaneous numbers:
         Defendant(s) in federal custody as of              Mav 1. 2019
         Defendant(s) in state custody as of
         Rule 20 from the District of
            Is this a potential death penalty case? (Yes or No)

         7.        Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                   prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?           Yes              No '

         8.        Does this case originate from a matter pending in the Northern Region U.S. Attorney's Office
                   prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?           Yes            No '



                                                                    ./
                                                                         Robert F. Moore
                                                                         Assistant United States Attorney
                                                                         Court ID A5502488
 *Penalty Sheet(s) attached                                                                                  REV 8/13/2018
f   Case 1:19-cr-20296-BB Document 9 Entered on FLSD Docket 05/17/2019 Page 5 of 5

I
I

                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                          PENAL TY SHEET

    Defendant's Name: RICHARD KUKLINSKI




    Counts#: 1 - 3

    Attempted Transfer of Obscenity to a Minor

    Title 18 United States Code Section 1470

    *Max. Penalty: 10 Years' Imprisonment
    * Refers only to possible term of incarceration, does not include possible fines, restitution,
     special assessments, parole terms, or forfeitures that may be applicable.



                                                                                                     Il




                                                                                                     i
                                                                                                     l
                                                                                                     I
                                                                                                     t
                                                                                                     I
